Citation Nr: 9928863	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  95-00 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to re-
open a claim for service connection for a colon disability 
secondary to tuberculous peritonitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from December 1952 to 
December 1956.  This claim comes before the Board of 
Veterans' Appeals (Board) from a decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Board remanded this case for further 
development by means of a December 1996 order.  The requested 
development has been accomplished and the claim is now before 
the Board for a decision.


FINDINGS OF FACT

1.  Entitlement to service connection for a colon condition 
was last denied by means of a May 1985 rating decision; that 
decision is final.

2.  Additional evidence submitted after the May 1985 rating 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The appellant is service connected for tuberculous 
peritonitis.

4.  The appellant's current colon condition first manifested 
itself over 2 decades after separation from service.  

5.  The appellant's current colon condition is not related to 
his service-connected tuberculous peritonitis and the claim 
for service connection is not plausible.



CONCLUSION OF LAW

1.  The RO's May 1985 decision to deny service connection for 
a colon disability is a final determination.  The evidence 
subsequently received is new and material and sufficient to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The claim for service connection for a colon disability 
secondary to tuberculous peritonitis is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a colon condition was last denied by 
means of a May 1985 decision.  Evidence of record at that 
time included the appellant's service medical records which 
do not show treatment for or diagnosis of a colon condition.  
Post-service VA medical records indicate that in April 1957, 
he was hospitalized and treated for tuberculous peritonitis 
and intestinal obstruction, which was secondary to the 
tuberculous peritonitis.  This condition was treated and 
improved.  He was awarded service connection for tuberculous 
peritonitis by means of an August 1957 rating action.  

In November 1980, the appellant was hospitalized for a 3-4 
month history of diarrhea and crampy abdominal pain.  A 
colonoscopy revealed a half cm polyp along the medial aspect 
of the cecum, and a broad base sessile mass around the 
ileocecal valve.  He underwent a right colectomy at that 
time.  A January 1980 VA examination noted that the appellant 
received treatment for tuberculous peritonitis, which was 
diagnosed in 1957, for 2 years; this was arrested and never 
recurred in either intestinal, pulmonary, or other form.  It 
was noted that 2 months prior to examination, he began to 
have melena and was found to have rectal polyps which were 
removed.

A report of a VA examination, dated in December 1981, 
indicates that in 1980, the appellant developed some diarrhea 
and passage of blood and underwent exploratory laparotomy and 
removal of polyps.  He continued, however, to have liquid 
stools and was told that he had a problem with intestinal 
malabsorption.  He was given medication, but continued to 
have problems.  The diagnoses included postoperative state 
exploratory laparotomy with findings of tuberculous 
peritonitis, inactive, 25 years, post-drug treatment; and 
postoperative state, partial cecal colectomy for cecal polyp.  

Evidence submitted after the May 1985 decision indicates that 
the appellant continued to receive treatment for his colon 
condition.  Also of record is a medical opinion, dated in 
June 1999, which reports that there was no evidence of 
recurrence of the appellant's tuberculous peritonitis.  It 
was noted that the appellant was found to have colon polyps 
and that pathology revealed that they were adenomatous 
polyps.  He had a partial right colectomy because of concern 
over an abnormal-appearing ileocecal valve.  However, 
pathology revealed only a lipomatous ileocecal valve.  The 
examiner's diagnoses were (1) history of tuberculous 
peritonitis, resolved with treatment; and (2) history of 
adenomatous colon polyps, which were not in any way related 
to his prior tuberculous peritonitis.

The appellant contends that his current colon condition was 
caused by his service connected tuberculous peritonitis and 
that secondary service connection should be granted.  

As a general rule, once a claim has been disallowed, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  However, if a claimant can 
thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The Court has outlined a three-step process for the reopening 
of claims.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999)(en banc).  
First, it must be determined whether the appellant has 
submitted new and material evidence in support of reopening 
the claim.  Winters, at 206.  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purpose of reopening unless it is inherently false or untrue.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has not been submitted, then 
the Board's analysis must end and the claim must be denied.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If new and material evidence has been presented, immediately 
upon reopening, it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well-grounded.  Winters, at 206.  For purposes of 
a well-groundedness analysis, the credibility of the evidence 
is presumed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  If a well-grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 206; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  In order to establish 
secondary service connection, it is necessary that there be 
medical evidence of a nexus or link between the service 
connected disease and the disease for which service 
connection is being sought.  See 38 C.F.R. § 3.310.

In the case at hand, the Board finds that new and material 
evidence has been submitted to reopen the appellant's claim.  
The Board finds, in particular, the June 1999 medical 
evaluation bears directly and significantly on the issue at 
hand and must be considered in order to fairly decide the 
claim.  Thus, the claim must be reopened.

Based on the evidence of record, in its entirety, the Board 
finds that the claim must be denied as it is not well-
grounded.  As mentioned above, the record indicates that the 
appellant's tuberculous peritonitis has resolved with 
treatment and has not recurred.  The record also indicates 
that he was diagnosed with colon polyps over two decades 
after separation from service.  The record further indicates 
that there is no medical link between his service-connected 
disability and his current colon condition.  Given this, the 
Board concludes that the claim is not well-grounded. 


ORDER

Service connection for a colon disability secondary to 
tuberculous peritonitis is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

